[Cite as State v. Converse, 2021-Ohio-1274.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :    APPEAL NO. C-190480
                                                       TRIAL NO. B-1901481
     Plaintiff-Appellee,                          :
                                                          O P I N I O N.
  vs.                                             :

ISAAC CONVERSE,                                   :

     Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed and Cause Remanded

Date of Judgment Entry on Appeal: April 14, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Jessica Moss, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, Presiding Judge.

       {¶1}    Defendant-appellant Isaac Converse appeals his conviction for failing

to verify his address in violation of R.C. 2950.06. He first argues that his conviction

was unconstitutional because it utilized a juvenile adjudication as the basis for his

duty to register. He also argues that that his trial counsel rendered ineffective

assistance and that the trial court erred as a matter of law in including a 36-month

term of incarceration as a potential sentence for a community-control violation in the

sentencing entry.

       {¶2}   We hold that it was not error to utilize Converse’s juvenile adjudication

as an element of the offense for a violation of R.C. 2950.06 and that Converse did not

receive ineffective assistance from his trial counsel. But because the inclusion in the

sentencing entry of a 36-month sentence for a community-control violation was a

clerical error, we remand for the trial court to correct that clerical error through a

nunc pro tunc entry. The judgment of the trial court is otherwise affirmed.

                        Factual and Procedural Background


       {¶3}   Following an adjudication as a juvenile for rape, Converse was

required to register as a sex offender and periodically verify his address. Converse

failed to do so, and was indicted for failing to verify his address in violation of R.C.

2950.06, a first-degree felony. He pled guilty to a reduced charge of the offense as a

fourth-degree felony. The trial court sentenced Converse to a two-year period of

community control and stated at the sentencing hearing that Converse faced a

potential 18-month sentence if he violated the terms of his community control. The




                                               2
                       OHIO FIRST DISTRICT COURT OF APPEALS



trial court’s sentencing entry, however, stated that he faced a potential 36-month

sentence for a community-control violation.

                             Constitutionality of Conviction


       {¶4}    In his first assignment of error, Converse argues that his conviction for

a violation of R.C. 2950.06 was unconstitutional and in violation of his right to a jury

trial because it utilized a juvenile adjudication and juvenile court order to register as

an element of the offense. Converse failed to raise this argument before the trial

court, so we review for plain error. State v. Buttery, 162 Ohio St.3d 10, 2020-Ohio-

2998, 164 N.E.3d 294, ¶ 7. Plain error is established where the error is plain or

obvious, the outcome of the proceedings would have been different but for the error,

and reversal is necessary to correct a manifest miscarriage of justice. Id.

       {¶5}    R.C. 2950.06 provides in relevant part that “[a]n offender or

delinquent child who is required to register a residence address pursuant to

division (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised Code shall

periodically verify the offender’s or delinquent child’s current residence address * * *

in accordance with this section.” R.C. 2950.06(A). Converse’s duty to register under

R.C. 2950.06 originally arose pursuant to R.C. 2950.04(A)(3),1 which provides that:

       Each child who is adjudicated a delinquent child for committing a

       sexually oriented offense and who is classified a juvenile offender

       registrant based on that adjudication shall register personally with

       the sheriff, or the sheriff’s designee, of the county within three days of


1 While the duty to register was imposed when Converse was a juvenile, Converse was charged in
this case as an adult. Our record does not contain Converse’s tier classification, although
Converse stated on record at the sentencing hearing that he was required to verify his address
every 90 days. Nor does our record indicate whether the trial court conducted a hearing upon
completion of Converse’s disposition in accordance with R.C. 2152.84 or whether Converse has
sought to have his tier classification modified pursuant to R.C. 2152.85.


                                                  3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       the delinquent child’s coming into a county in which the delinquent

       child resides or temporarily is domiciled for more than three days.

(Emphasis added.)

       {¶6}    Converse argues that because his duty to register was based on a

juvenile adjudication and juvenile court order to register—which were never

submitted to a jury and determined beyond a reasonable doubt—his conviction for

failing to verify his address was unconstitutional and in violation of his right to a jury

trial. Converse bases his argument on the decision of the United States Supreme

Court in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435

(2000), and he relies on a quote from that case stating that a criminal defendant is

entitled to “a jury determination that [he] is guilty of every element of the crime with

which he is charged, beyond a reasonable doubt.” Id. at 477, quoting United States v.

Gaudin, 515 U.S. 506, 510, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995).

       {¶7}    The Supreme Court of Ohio recently rejected an argument nearly

identical to Converse’s in Buttery, 162 Ohio St.3d 10, 2020-Ohio-2998, 164 N.E.3d

294, at ¶ 1. The court examined Apprendi, as well as its own prior decisions in State

v. Hand, 149 Ohio St.3d 94, 2016-Ohio-5504, 73 N.E.3d 448, and State v. Carnes,

154 Ohio St.3d 527, 2018-Ohio-3256, 116 N.E.3d 138, in concluding that a conviction

for a violation of R.C. 2950.04 that arose from a juvenile adjudication did not violate

the Due Process Clauses under the Ohio and United States Constitutions.

       {¶8}     In Hand, the court considered whether a statute that allowed a prior

juvenile adjudication to serve as a prior conviction that enhanced a subsequent adult

sentence by requiring a mandatory prison term violated due process under

Apprendi. Hand at ¶ 7. The court held that the statute at issue, R.C. 2901.08(A),




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



violated the Due Process Clauses of both the United States and Ohio Constitutions

“because it is fundamentally unfair to treat a juvenile adjudication as a previous

conviction that enhances either the degree of or the sentence for a subsequent

offense committed as an adult.” Id. at paragraph one of the syllabus. The court

further held that “[b]ecause a juvenile adjudication is not established through a

procedure that provides the right to a jury trial, it cannot be used to increase a

sentence beyond a statutory maximum or mandatory minimum.” Id. at paragraph 2

of the syllabus.

       {¶9}    The Carnes court considered whether using a prior juvenile

adjudication as an element of the weapons-under-disability offense set forth in R.C.

2923.13(A)(2) violated due process. Carnes at ¶ 1. The court recognized that the

weapons-under-disability statute, unlike the statute at issue in Hand, did not equate

a juvenile adjudication to a criminal conviction, but rather provided that a juvenile

adjudication, like a criminal conviction, was a “discrete, alternative disability

condition[ ].” Id. at ¶ 8-9. It further explained that the weapons-under-disability

statute did not use a juvenile adjudication to enhance a sentence, and that the

adjudication was an element of the offense—the adjudication itself was the disability.

Id. at ¶ 10. Based on these considerations, the court declined to extend Hand and

held that using a prior juvenile adjudication as an element of the weapons-under-

disability offense did not violate due process. Id. at ¶ 21.

       {¶10} With that background in mind, we turn to Buttery. In Buttery, the

appellant was convicted of a violation of R.C. 2950.04 for violating his duty to

register as a sex offender. Buttery, 162 Ohio St.3d 10, 2020-Ohio-2998, 164 N.E.3d

294, at ¶ 3. Buttery’s duty to register stemmed from two juvenile adjudications for




                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



gross sexual imposition. Id. at ¶ 2. On his direct appeal, this court rejected Buttery’s

argument that his conviction was unconstitutional under Hand because it utilized a

juvenile adjudication as the basis for his duty to register. Id. at ¶ 4 and 5; State v.

Buttery, 1st Dist. Hamilton No. C-160609, 2017-Ohio-9113, ¶ 21. In a discretionary

appeal, the Supreme Court of Ohio considered “whether a conviction for failure to

register as a sex offender under R.C. 2950.04 violates a defendant’s due-process and

jury-trial rights guaranteed by the Ohio Constitution and United States Constitution,

when the defendant’s duty to register arises from a juvenile court’s delinquency

adjudication.” Buttery, 162 Ohio St.3d 10, 2020-Ohio-2998, 164 N.E.3d 294, at ¶ 1.

It answered that question in the negative.

       {¶11} The Buttery court reiterated its holding in Carnes that “a juvenile

adjudication can form an element of an offense committed as an adult, at least when

the adjudication is not treated as equivalent to a conviction and its use is not based

on its reliability.” As it did in Carnes, the court declined to extend the holding of

Hand. Id. at ¶ 19. The court distinguished the statutory scheme in Buttery from

those at issue in Hand and Carnes, stating:

       In both of the earlier cases, a delinquency adjudication led to a

       consequence that was unrelated to the juvenile adjudication. In Hand,

       the consequence of the delinquency adjudication for what would have

       been a first-degree felony if committed by an adult was that the

       sentence imposed following a later conviction was enhanced;

       in Carnes, the consequence of the delinquency adjudication for what

       would have been a felony of violence if committed by an adult was that

       it was illegal for Carnes to possess a firearm.           But here, the




                                               6
                       OHIO FIRST DISTRICT COURT OF APPEALS



       delinquency adjudication itself is not at issue. We are instead dealing

       with Buttery’s violation of a court order instructing him to register as a

       sex offender.

Id. at ¶ 20.

       {¶12} The Buttery court recognized that the juvenile adjudication was not

used for sentence-enhancement purposes under R.C. 2950.04 and that R.C. 2950.04

did not equate a juvenile adjudication with a criminal conviction. Id. at ¶ 22 and 24.

It further explained that Buttery’s duty to register was imposed after a hearing in

which the court determined whether registration was appropriate, and it

acknowledged that a juvenile-sex-offender registrant has various opportunities in the

sex-offender statutory scheme to have the duty to register terminated. Id. at ¶ 23

and 26. And it likened Buttery’s case to Carnes because it was “the existence of the

juvenile adjudication, rather than its reliability, [that] was at issue.” Id. at ¶ 27.

       {¶13} The court ultimately held that a conviction under R.C. 2950.04 for

failure to register as a sex offender did not violate a defendant’s due-process and

jury-trial rights when the duty to register arose from a delinquency adjudication

because:

       R.C. 2950.04 does not equate juvenile adjudications with criminal

       convictions. R.C. 2950.04 requires both adults convicted of sexual

       offenses and juveniles adjudicated delinquent for sexually oriented

       offenses and classified as juvenile-offender registrants to register as

       sex offenders. The duty to register does not automatically arise after a

       juvenile adjudication; for juveniles like appellant in this case, the duty

       to register is the product of a hearing conducted by the juvenile court.




                                                 7
                      OHIO FIRST DISTRICT COURT OF APPEALS



        Therefore, the elements of a violation of R.C. 2950.04 for a defendant

        like Buttery are the existence of a court order and a violation of that

        order. Juveniles adjudicated delinquent are not forced to register as

        sex offenders because their adjudications are considered reliable but

        because the General Assembly has determined that juveniles

        adjudicated delinquent are among those people who must register in

        order to protect the public. As in Carnes, it is the existence of the

        adjudication rather than its reliability that is at issue in the statute.

        Finally, juveniles have notice of their duty to register and have

        multiple opportunities to lift their duty to register through a judicial

        process, adding layers of due process that were not available for the

        defendants in Hand.

Id. at ¶ 32.

        {¶14} Converse argues that his case is distinguishable from Buttery because

he was subject to a mandatory duty to register based on his age and adjudication,

whereas the duty to register imposed in Buttery was discretionary. He contends that

the Buttery court relied on the discretionary nature of the duty to register in reaching

its decision, because the court stated that “[t]he duty to register does not

automatically arise after a juvenile adjudication; for juveniles like appellant in this

case, the duty to register is the product of a hearing conducted by the juvenile court.”

Id. Converse is correct that the court pointed out the discretionary nature of the duty

to register in reaching its determination. But that was just one factor out of several

that the court relied on, and we find the analysis of the Supreme Court to be equally

applicable when the original duty to register is mandatory.




                                               8
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶15} R.C. 2152.83 sets forth when a duty to register is mandatory versus

discretionary for delinquent children.          R.C. 2152.83(A) concerns mandatory

registration and provides that the court shall issue an order that classifies a child as a

juvenile-offender registrant when the child is adjudicated delinquent for a sexually-

oriented offense or a child-victim-oriented offense, the child was 16 or 17 years old at

the time the offense was committed, and the court was not required to classify the

child as either a juvenile-offender registrant or public-registry-qualified juvenile

offender under other specified provisions of the Revised Code (none of which are

applicable in this case).

       {¶16} R.C. 2152.83(B) concerns juvenile offenders that are subject to

registration at the trial court’s discretion.    It provides that the trial court may

conduct a hearing to determine whether a child should be classified as a juvenile-

offender registrant if the child was 14 or 15 years old at the time that the child was

adjudicated delinquent for committing a sexually-oriented offense or a child-victim-

oriented offense, and the court was not required to classify the child as either a

juvenile-offender registrant or public-registry-qualified juvenile offender under other

specified provisions of the Revised Code. R.C. 2152.83(B)(1). If the trial court

conducts a hearing in accordance with division (B)(1), the court shall either decline

to issue an order classifying the child as a juvenile-offender registrant or issue an

order classifying the child as a juvenile-offender registrant. R.C. 2152.83(B)(2).

       {¶17} The Eleventh District discussed the difference between R.C.

2152.83(A) and (B) in In re T.M., 2016-Ohio-8425, 78 N.E.3d 349 (11th Dist.). It

explained that:




                                                9
                       OHIO FIRST DISTRICT COURT OF APPEALS



        The fundamental difference between sections (A) and (B) of R.C.

        2152.83 is the juvenile’s age. Under section (A), if other requirements

        are met, the trial court “shall” issue an order that classifies a 16- or 17-

        year-old child as a juvenile offender registrant and instructs the child

        to comply with registration requirements. R.C. 2152.83(A)(1). Under

        section (B), if other requirements are met, the trial court “may,” in its

        “discretion,” issue an order that classifies a 14- or 15-year-old child as a

        juvenile offender registrant and instructs the child to comply with

        registration requirements.

Id. at ¶ 10.

        {¶18} Even though younger offenders such as Buttery who are subject to

registration at the trial court’s discretion under R.C. 2152.83(B) are accorded a

hearing prior to the imposition of the duty to register, the statutory scheme

nonetheless accords various safeguards to offenders subject to a mandatory duty to

register under R.C. 2152.83(A). Prior to issuing an order under R.C. 2152.83(A), trial

courts are required to conduct a hearing “to determine whether the child is a tier I

sex offender/child-victim offender, a tier II sex offender/child-victim offender, or a

tier III sex offender/child-victim offender.” R.C. 2152.83(A)(2). The Supreme Court

of Ohio has recognized that a determination of tier classification requires an exercise

of the court’s discretion. In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d

1184, ¶ 33; In re T.M. at ¶ 11.

        {¶19} Further, all juvenile-offender registrants have the ability to petition to

have her or his duty to register modified under R.C. 2152.85. Buttery, 162 Ohio




                                                10
                     OHIO FIRST DISTRICT COURT OF APPEALS



St.3d 10, 2020-Ohio-2998, 164 N.E.3d 294, at ¶ 25. The Supreme Court of Ohio

acknowledged this ability, stating:

       Specifically, a juvenile-sex-offender registrant may petition the

       juvenile court, beginning at three years following the classification

       order, to request reclassification to a lower tier or to terminate the

       registration requirement altogether. R.C. 2152.85(A) and (B). After

       the court has ruled on the initial petition, the statute permits

       additional opportunities for review, first after another three-year

       period and then every five years thereafter. R.C. 2152.85(B). * * *

       Thus, the juvenile court judge maintains discretion throughout the

       course of the offender’s registration period to consider whether to

       continue, terminate, or modify the juvenile’s classification.

Id. at ¶ 25, quoting In re D.S. at ¶ 36. R.C. 2152.85, which permits a petition for

reclassification, does not distinguish between offenders subject to mandatory

registration and offenders subject to registration at the trial court’s discretion. It

specifies that it applies to “a delinquent child who has been classified pursuant to

this section or section 2152.82 or 2152.83 of the Revised Code a juvenile offender

registrant.” R.C. 2152.85(A).

       {¶20} R.C. 2152.84 also accords juvenile-offender registrants a hearing upon

completion of disposition. The purpose of this hearing is for the trial court to:

       review the effectiveness of the disposition and of any treatment

       provided for the child, to determine the risks that the child might re-

       offend, to determine whether the prior classification of the child as a

       juvenile offender registrant should be continued or terminated as




                                               11
                      OHIO FIRST DISTRICT COURT OF APPEALS



       provided under division (A)(2) of this section, and to determine

       whether its prior determination made at the hearing held pursuant

       to section 2152.831 of the Revised Code as to whether the child is a tier

       I sex offender/child-victim offender, a tier II sex offender/child-victim

       offender, or a tier III sex offender/child-victim offender should be

       continued or modified as provided under division (A)(2) of this

       section.

R.C. 2152.84(A)(1). And while only offenders subject to registration under R.C.

2152.83(B) may petition to have their registration terminated, offenders subject to

registration under both R.C. 2152.83(A) and (B) may petition to have their tier

classification modified. See R.C. 2152.84(A)(2)(b) and (c); In re M.R., 7th Dist.

Jefferson No. 13 JE 30, 2014-Ohio-2623, ¶ 65.

       {¶21} Under R.C. 2950.04 and 2950.06, regardless of whether an offender is

subject to mandatory registration under R.C. 2152.83(A) or subject to registration at

the trial court’s discretion under R.C. 2152.83(B), the offender faces a punishment

for violating a court order. While mandatory registrants are not accorded a hearing

prior to the imposition of the duty to register, the trial court is still accorded some

discretion over mandatory registrants, and both categories of registrants have the

ability to seek modification of their registration duties. For both types of registrants,

the juvenile adjudication does not serve as a sentence enhancer, the adjudication is

not equated to a criminal conviction, and it is the existence of the adjudication,

rather than its reliability, that is at issue. Buttery, 162 Ohio St.3d 10, 2020-Ohio-

2998, 164 N.E.3d 294, at ¶ 32.




                                               12
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶22} We therefore hold that Converse’s conviction for a violation of R.C.

2950.06 was not unconstitutional and did not violate his right to a jury trial.

       {¶23} The first assignment of error is overruled.

                                 Ineffective Assistance


       {¶24} In his second assignment of error, Converse argues that he received

ineffective assistance from his trial counsel.

       {¶25} Counsel will not be considered ineffective unless her or his

performance was deficient and caused actual prejudice to the defendant. Strickland

v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 141-142, 538 N.E.2d 373 (1989). Counsel’s performance

will only be deemed deficient if it fell below an objective standard of reasonableness.

Strickland at 688; Bradley at 142.      A defendant is only prejudiced by counsel’s

performance if there is a reasonable probability that the outcome of the proceedings

would have been different but for the deficient performance.              Strickland at

694; Bradley at 142.

       {¶26} Converse contends that his counsel was ineffective for failing to move

to dismiss the indictment on the grounds asserted in the first assignment of error,

specifically that the charge was unconstitutional and violated his right to a jury trial

because it was based on a duty to register stemming from a juvenile adjudication.

But because we have held that a conviction under R.C. 2950.06 that was based on a

juvenile adjudication and juvenile court order to register is not unconstitutional and

does not violate a defendant’s right to a jury trial, we cannot find that counsel was

ineffective for failing to move to dismiss Converse’s indictment on these grounds.

       {¶27} The second assignment of error is overruled.


                                                 13
                      OHIO FIRST DISTRICT COURT OF APPEALS


                           Clerical Error in Sentencing Entry


       {¶28} In his third assignment of error, Converse argues that the trial court

erred in including a 36-month sentence for a community-control violation in the

sentencing entry. He argues that the inclusion of such a sentence was a clerical error

because the trial court informed Converse at sentencing that he was subject to 18

months in prison if he violated the terms of his community control.

       {¶29} The state concedes that the sentencing entry contains this clerical

error, and following our review of the record, we agree. At the sentencing hearing,

the trial court sentenced Converse to a two-year period of community control and

informed him that faced 18 months in prison for a community-control violation. The

inclusion of a 36-month sentence in the sentencing entry was clearly a clerical error.

       {¶30} We accordingly overrule Converse’s third assignment of error as the

trial court did not err in the imposition of sentence, but we remand for the trial court

to correct the clerical error in its sentencing entry so that the entry conforms to the

sentencing hearing and reflects that Converse was subject to an 18-month sentence

for a community-control violation.        See Crim.R. 36; State v. Cooper, 1st Dist.

Hamilton No. C-180401, 2019-Ohio-2813, ¶ 9.

                                       Conclusion


       {¶31} Having overruled Converse’s assignments of error, we affirm the trial

court’s judgment. But we remand for the trial court to issue a nunc pro tunc entry to

correct the clerical error in its sentencing entry.

                                               Judgment affirmed and cause remanded.



CROUSE and WINKLER, JJ., concur.



                                                14
                      OHIO FIRST DISTRICT COURT OF APPEALS




Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                15